MEMORANDUM **
Luz Elena Efigenio Lucas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the IJ’s and BIA’s decisions. Even assuming that Efigenio Lucas experienced past persecution, the record does not compel the conclusion that internal relocation is unreasonable because Efigenio Lucas was able to relocate and live unharmed in Mexico before she came to the United States. See Ochave v. INS, 254 F.3d 859, 867-68 (9th Cir.2001). Accordingly, Efigenio Lucas is not eligible for asylum.
Because Efigenio Lucas failed to demonstrate eligibility for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Ochave, 254 F.3d at 868.
Efigenio Lucas waives review of her eligibility for CAT relief by faffing to raise the issue in her opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.